DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II (claims 92-100) in the reply filed on 03/22/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 92-100 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen et al. (U.S. Patent No. 7,384,497) in view of Pfaff et al. (U.S. Pub. No. 2007/0069428).
Regarding claim 92: Christensen discloses a process for forming a blank for a box comprising the steps of: forming a rectangular sheet of plastic material (Figs. 3 & 8; via the shown layered plastic container)4889-0961-5639, v. 1Attorney Docket No. 72329-897520.04 having a first outer planar layer (via 48), a second outer planar layer (via the other 43), spaced from the first outer planar layer and a plurality of flutes (via 48) between the Application No. 17/090,283first outer planar layer and the second outer planar layer the rectangular sheet having a first end and an opposing second end and a first edge and an opposing second edge (Figs. 1 & 6; via the shown rectangular sheet with two edges and two ends); welding (sealing) a portion of the first outer planar layer, second outer planar layer and plurality of flutes into a first flattened rectangular segment extending from the first edge partway toward the second edge of the rectangular sheet at a location for subsequent forming of a slot between a first flap and a second flap of the box (Figs. 1, 3, 6, 8; via the shown formed and sealed layers of the blank; Abstract, “the plastic films and the films are sealed around the peripheral edges”).
 Christensen may not specifically suggest the claimed “welding”, yet seals the layers together using “moisture-resistant seal 39”.  However, Pfaff discloses similar process with the use of energy heat and pressure seal/welding (Figs. 1-4; via 22).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention to have substituted Christensen’s moisture seal with another pressure heated (welding) seal, as suggested by Pfaff, in order to simplify and expedite the sealing process and assure stronger seal (paragraph 0002).
Regarding claim 93: Christensen discloses the step of: welding/sealing a portion of the first outer planar layer, second outer planar layer and plurality of flutes into a second flattened rectangular segment extending from the second edge partway toward the first edge of the rectangular sheet at a location aligned with the first flattened rectangular segment, (Figs. 1, 3, and 8; via the shown pressed and sealed areas around the flaps and/or sides of the blank).
Regarding claim 94: Christensen discloses the steps of: welding/sealing a portion of the first outer planar layer, second outer planar layer and plurality of flutes into a third flattened rectangular segment extending from the first edge partway toward the second edge of the rectangular sheet at a location spaced from the first flattened rectangular segment; and, welding a portion of the first outer planar layer, second outer planar layer and plurality of flutes into a fourth flattened rectangular segment extending from the second edge partway toward the first edge of the rectangular sheet at a location aligned with the third flattened rectangular segment, (Figs. 1, 3, and 8; via the shown pressed and sealed areas around the flaps and/or sides of the blank).
Regarding claim 95: Christensen discloses the steps of: welding/sealing a portion of the first outer planar layer, second outer planar layer and plurality of flutes into a fifth flattened rectangular segment extending from the first edge partway toward the second edge of the rectangular sheet at a location spaced from the first flattened rectangular segment and third flattened rectangular segment; and, 4889-0961-5639, v. 1Attorney Docket No. 72329-897520.04 Application No. 17/090,283welding a portion of the first outer planar layer, second outer planar layer and plurality of flutes into a sixth flattened rectangular segment extending from the second edge partway toward the first edge of the rectangular sheet at a location aligned with the fifth flattened rectangular segment, (Figs. 1, 3, and 8; via the shown pressed and sealed areas around the flaps and/or sides of the blank).
Regarding claim 96: Pafaff discloses that the welding steps comprise: applying an ultrasonic device to the rectangular sheet (Figs. 1-4; via 22).
Regarding claim 97: Pafaff discloses a step of applying an ultrasonic device (via 22) to a the rectangular sheet comprises: using a rotary ultrasonic device to contact portions of the rectangular sheet (Figs. 1-4).  
Regarding claim 98: Christensen discloses formation of a first score line from a first end of the rectangular sheet to the second end of the rectangular sheet parallel to and spaced inward from the first edge at a location for forming a first set of flaps for the box (Figs. 1 & 6; via 34).
Regarding claim 99: Christensen discloses a second score line from a first end of the rectangular sheet to the second end of the rectangular sheet parallel to and spaced inward from the second edge at a location for forming a second set of flaps for the box (via the other shown 34).
Regarding claim 100: Christensen discloses the step of: forming a plurality of spaced fold lines defining side walls on the rectangular sheet (via the shown fold lines between sides 21, 24, 22, 26).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, the cited arts on PTO-892 suggest the claimed process of forming containers out of upper- and lower-layers, a middle flutes layer being between the upper and lower layers and sealing together all three layers, while forming score lines between the edges and ends of the blank.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470. The examiner can normally be reached Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMEH TAWFIK/Primary Examiner, Art Unit 3731